Citation Nr: 1337464	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  10-16 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine with central left paracentral disc herniation of L5-S1 and osteoarthritis.

3.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD
 
J. Castillo, Associate Counsel
 

INTRODUCTION

The Veteran served on active duty from September 1982 to March 1990, January 1994 to April 1994, and October 2001 to October 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claims.

The Veteran has raised the issue of entitlement to an extension of a temporary 100 percent disability rating based on convalescence for the service-connected back disability.  It is not part of the appeal, and is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The evidence suggests that the severity of the service-connected back disability and radiculopathy have worsened since the May 2009 VA medical examination.  A new examination is needed.

The evidence suggests that a neck disability may be related to an event or injury in service.  A VA medical examination is needed.



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination by an appropriate medical professional.

The examiner must review the entire claim file.  

In light of the Veteran's contention that his neck disability is due to the same injury that caused his service-connected back disability, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the current neck disability is related to an event or injury in service. 

The examiner is to identify the current level of impairment due to degenerative disc disease of the lumbar spine with central left paracentral disc herniation of L5-S1 and osteoarthritis.  The examiner must address range of motion and any additional functional loss due to pain, weakness, fatigability, and pain on movement, including during flare-ups or with repetitive use.  If feasible, additional functional loss should be expressed in terms of degrees of additional limitation of motion.

The examiner is to identify the current level of impairment due to radiculopathy of the left lower extremity.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
RONALD W. SCHOLZ
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


